DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed March 5, 2020, June 25, 2021 and December 27, 2021  has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on July 26, 2022 is acknowledged.
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (claims 16-17) power storage device, and Group III (claims 18-22) method of producing a molding packaging material, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2022.
Claims 1-15 are elected and claims 16-22 are withdrawn without traverse.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7 & 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 5089833 (‘833) in view of JP 5912214 (‘214) and further in view of Ambroise WO 2007/047133. 
With respect to claim 1, ‘833 teaches a molding packaging material (pouch for a polymer battery; [0001] & [0018]), comprising: a substrate layer as an outer layer (outerlayer; [0004]); a heat fusible resin layer as an inner layer (innermost layer; ethylene-propylene copolymer; [020]); and a metal foil layer arranged between the substrate layer and the heat fusible resin layer (barrier layer; [0004]), wherein the heat fusible resin layer is composed of a single layer or a multi-layer (innerlayer is multilayered; [0020]), wherein an innermost layer of the heat fusible resin layer is made of a resin composition containing a heat fusible resin (innermost layer; ethylene-propylene copolymer; [0020]).
‘833 does not expressly disclose: a slip agent, a fluoropolymer-based lubricant and an anti-blocking agent (claim 1); a part of the slip agent and a part of the fluoropolymer-based lubricant are both adhered to an inner surface of the innermost layer (claim 6); the slip agent is adhered to an outer surface of the substrate layer (claim 7); a content rate of the fluoropolymer-based lubricant in the innermost layer is 5 ppm to 5,000 ppm (claim 10); a fluorine content rate in the fluoropolymer- based lubricant is 50 mass% or more (claim 11); the fluoropolymer-based lubricant is one or two fluoropolymer-based lubricants selected from the group consisting of a tetrafluoroethylene-hexafluoropropylene- vinylidene fluoride copolymer and a hexafluoropropylene- vinylidene fluoride copolymer (claim 12); the slip agent is a fatty acid amide (claim 13); a dynamic friction coefficient of an outer surface of the packaging material is 0.5 or less (claim 14); a dynamic friction coefficient of an inner surface of the packaging material is 0.5 or less (claim 15).
‘214 teaches that it is well known in the art to employ slip agents such as fatty acid amid in battery package layers with foil inner layers and anti-blocking agent such as silica (claims 1 & 13, claim section, paragraph 5).  
Ambroise teaches that it is well known in the art to employ fluoropolymer-based lubricants such as hexafluoropropylene-vinylidene fluoride in multi-layer polymer film package layers with foil inner layers [0002], in order to improve the stability of molding (claims 1 & 12). See paragraph [0042]. 
	‘833, ‘214 and Ambroise are analogous art from the same field of endeavor, namely fabricating molded packages including foil inner layers (‘833 at [0004]; ‘214 at [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the slip agent and anti-blocking agent such as silica of ‘214 in the heat fusible resin layer (innermost layer) of ‘833, in order to improve the stability of molding (claims 1 & 13). 
With respect to a fluoropolymer-based lubricant,  it would have been obvious to employ fluoropolymer-based lubricants such as hexafluoropropylene-vinylidene fluoride in multi-layer polymer film package layers with foil inner layers of Ambroise, in the heat fusible resin layer (innermost layer) of ‘833 in view of ‘214, in order to improve the stability of molding (claims 1 & 12). 
With respect to a part of the slip agent and a part of the fluoropolymer-based lubricant are both adhered to an inner surface of the innermost layer (claim 6); the slip agent is adhered to an outer surface of the substrate layer (claim 7); it would have been obvious in ‘833 in view of ‘214 and Ambroise as rearrangement of essential working parts of a device is prime facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
With respect to a content rate of the fluoropolymer-based lubricant in the innermost layer is 5 ppm to 5,000 ppm (claim 10); a fluorine content rate in the fluoropolymer- based lubricant is 50 mass% or more (claim 11); would have been obvious in ‘833 in view of ‘‘214 and Ambroise, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
With respect to a dynamic friction coefficient of an outer surface of the packaging material is 0.5 or less (claim 14); a dynamic friction coefficient of an inner surface of the packaging material is 0.5 or less (claim 15). would have been obvious in ‘833 in view of ‘‘214  and Ambroise, as “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).See also MPEP 2112.01,  In the instant case, ‘833 in view of ‘214 and Ambroise teach the same molding packaging with the same heat fusible resin, anti-blocking agent, slip agent and fluoropolymer based lubricant, thus the dynamic friction coefficient range is present. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 & 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 5089833 (‘833) in view of JP 5035495 (‘495) and further in view of Ambroise WO 2007/047133.
With respect to claims 2-4, ‘833 teaches a molding packaging material (pouch for a polymer battery; [0001] & [0018]), comprising: a substrate layer as an outer layer (outerlayer; [0004]); a heat fusible resin layer as an inner layer (innermost layer; ethylene-propylene copolymer; [020]); and a metal foil layer arranged between the substrate layer and the heat fusible resin layer (barrier layer; [0004]), wherein the heat fusible resin layer is composed of a single layer or a multi-layer (innerlayer is multilayered; [0020]), wherein an innermost layer of the heat fusible resin layer is made of a resin composition containing a heat fusible resin (innermost layer; ethylene-propylene copolymer; [0020]), a roughening material (innermost layer may include polypropylene; [0020]). Further concerning claims 3-4, the roughening material contains a thermoplastic resin (innermost layer may include polypropylene; [0020]).  With respect to claim 5, the thermoplastic resin composing the roughening material is a high density polyethylene resin (innermost layer may include polypropylene; [0020]). 
 ‘833 does not expressly disclose: a slip agent, and a fluoropolymer-based lubricant, and wherein a first lubricative layer containing a fluoropolymer-based lubricant in a content rate greater than 50 mass% is formed on an inner surface of the innermost layer (claim 2); a first lubricative layer containing a fluoropolymer-based lubricant in a content rate greater than 50 mass% is formed on an inner surface of the innermost layer (claim 4); a second lubricative layer containing the slip agent in a content rate greater than 50 mass% is formed on an inner surface of the first lubricative layer (claim 8); a third lubricative layer containing the slip agent is formed on an outer surface of the substrate layer  (claim 9).
‘495 teaches that it is well known in the art to employ slip agents such as fatty acid amid in battery package layers with foil inner layers [0002], in order to improve the stability of molding (claim 2). See paragraph [0010]. 
Ambroise teaches that it is well known in the art to employ fluoropolymer-based lubricants such as hexafluoropropylene-vinylidene fluoride in multi-layer polymer film package layers with foil inner layers [0002], in order to improve the stability of molding (claims 2, 4, 8 & 9). See paragraph [0042]. 
	‘833, ‘495 and Ambroise are analogous art from the same field of endeavor, namely fabricating molded packages including foil inner layers (‘833 at [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the slip agent of ‘495 in the heat fusible resin layer (innermost layer) of ‘833, in order to improve the stability of molding (claim 2). 
With respect to claims 2, 4, 8 & 9, it would have been obvious to employ a first lubricative layer containing a fluoropolymer-based lubricant in a content rate greater than 50 mass% is formed on an inner surface of the innermost layer (claim 2); a first lubricative layer containing a fluoropolymer-based lubricant in a content rate greater than 50 mass% is formed on an inner surface of the innermost layer (claim 4); a second lubricative layer containing the slip agent in a content rate greater than 50 mass% is formed on an inner surface of the first lubricative layer (claim 8); a third lubricative layer containing the slip agent is formed on an outer surface of the substrate layer  (claim 9), as Ambroise teaches that it is well known in the art to employ fluoropolymer-based lubricants such as hexafluoropropylene-vinylidene fluoride in multi-layer polymer film package layers [0042] in the heat fusible resin layer of ‘833 in view of ‘495, in order to reduce friction in the packaging. With respect the fluoropolymer-based lubricants in a content rate greater than 50 mass%, it would have been obvious in ‘833 in view of ‘495 and Ambroise, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
With respect to a second and third lubricant layer with slip agents (claims 8 & 9), it would have been obvious in ‘833 in view of ‘495 and Ambroise as duplication of essential working parts of a device is prima facie obvious. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). With respect to the slip agent being in a content rate greater than 50 mass% it would have been obvious in ‘833 in view of ‘495 and Ambroise, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 & 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 5089833 (‘833) in view of JP 5912214 (‘214) and further in view of Ambroise WO 2007/047133.
With respect to claims 2-4, ‘833 teaches a molding packaging material (pouch for a polymer battery; [0001] & [0018]), comprising: a substrate layer as an outer layer (outerlayer; [0004]); a heat fusible resin layer as an inner layer (innermost layer; ethylene-propylene copolymer; [020]); and a metal foil layer arranged between the substrate layer and the heat fusible resin layer (barrier layer; [0004]), wherein the heat fusible resin layer is composed of a single layer or a multi-layer (innerlayer is multilayered; [0020]), wherein an innermost layer of the heat fusible resin layer is made of a resin composition containing a heat fusible resin (innermost layer; ethylene-propylene copolymer; [0020]), a roughening material (innermost layer may include polypropylene; [0020]). Further concerning claims 3-4, the roughening material contains a thermoplastic resin (innermost layer may include polypropylene; [0020]).  With respect to claim 5, the thermoplastic resin composing the roughening material is a high density polyethylene resin (innermost layer may include polypropylene; [0020]). 
 ‘833 does not expressly disclose: a slip agent, and a fluoropolymer-based lubricant, and wherein a first lubricative layer containing a fluoropolymer-based lubricant in a content rate greater than 50 mass% is formed on an inner surface of the innermost layer (claim 2); a first lubricative layer containing a fluoropolymer-based lubricant in a content rate greater than 50 mass% is formed on an inner surface of the innermost layer (claim 4); a second lubricative layer containing the slip agent in a content rate greater than 50 mass% is formed on an inner surface of the first lubricative layer (claim 8); a third lubricative layer containing the slip agent is formed on an outer surface of the substrate layer  (claim 9).
‘214 teaches that it is well known in the art to employ slip agents such as fatty acid amid in battery package layers with foil inner layers and anti-blocking agent such as silica (claims 1 & 13, claim section, paragraph 5).  
Ambroise teaches that it is well known in the art to employ fluoropolymer-based lubricants such as hexafluoropropylene-vinylidene fluoride in multi-layer polymer film package layers with foil inner layers [0002], in order to improve the stability of molding (claims 2, 4, 8 & 9). See paragraph [0042]. 
	‘833, ‘214 and Ambroise are analogous art from the same field of endeavor, namely fabricating molded packages including foil inner layers (‘833 at [0004]; ‘214 at [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the slip agent of ‘214 in the heat fusible resin layer (innermost layer) of ‘833, in order to improve the stability of molding (claim 2). 
With respect to claims 2, 4, 8 & 9, it would have been obvious to employ a first lubricative layer containing a fluoropolymer-based lubricant in a content rate greater than 50 mass% is formed on an inner surface of the innermost layer (claim 2); a first lubricative layer containing a fluoropolymer-based lubricant in a content rate greater than 50 mass% is formed on an inner surface of the innermost layer (claim 4); a second lubricative layer containing the slip agent in a content rate greater than 50 mass% is formed on an inner surface of the first lubricative layer (claim 8); a third lubricative layer containing the slip agent is formed on an outer surface of the substrate layer  (claim 9), as Ambroise teaches that it is well known in the art to employ fluoropolymer-based lubricants such as hexafluoropropylene-vinylidene fluoride in multi-layer polymer film package layers [0042] in the heat fusible resin layer of ‘833 in view of ‘214, in order to reduce friction in the packaging. With respect the fluoropolymer-based lubricants in a content rate greater than 50 mass%, it would have been obvious in ‘833 in view of ‘214 and Ambroise, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
With respect to a second and third lubricant layer with slip agents (claims 8 & 9), it would have been obvious in ‘833 in view of ‘214 and Ambroise as duplication of essential working parts of a device is prima facie obvious. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). With respect to the slip agent being in a content rate greater than 50 mass% it would have been obvious in ‘833 in view of ‘214 and Ambroise, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 

	Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722